Case 0:18-cv-61047-UU Document 275-1 Entered on FLSD Docket 09/12/2019 Page 1 of 1

   Jan Aitken, et al. v. US Stem Cell Clinic, LLC, et al
   Appeal No. 19-13381-EE

                        Supplement to Transcript Order Information Form


          Jan Aitken, Sarah Anderson, Carol Barrows, David H. Buckles, Barbara Bums, Stephanie

   Ciaramitaro, Evelyn L. Clough, Samuel Colacurio, Eric C. Congiardo, Enrique Corral, Lawrence

   Coughlin, Lydia Cronin, Allison L. Cronin, Paul Decker, Robert Demane, Ming Dooley, Gay

   D'Surney, Sada Fenton, Camilla J. Foreman, Jan Gimian, Darcy Goette, Darro Grieco, Gail Grill,

   Naota Hashimoto, Luz C. Hernandez, Laurel L. Hodory, Gregory O. Hudgins, Alan D. Hudson,

   Karen J. Jeffries, James L. Jeffries, Maureen Jones, Michael L. Kelby, Mary Klucarich, Sharon

   Kuster, Deanna M. Lawrence, Suzanne M. Lawrence, Fay Magennis, Jeffery Masters, Margarita

   Mattingly, Kathryn Morrow, Elaine Murin, George Nemecz, Bernadette Newlon, Olivia

   Newsome-Grieco, Edwin Noble, Kathryn L. O'Harrow, Robert I. Orenstein, Michael K. Pool,

   Frank Poucher, Kathleen Rogers, Reid Runzheimer, Mary Sczepaniak, Shannon E. Seth, Deborah

   Simmons, Leah Simpson, Scot Simpson, Channie Smith, Judith Smith, Chloe Spencer, Stephan

   Spencer, Christen Streufert, Linda T. Taylor, John M. Temple, Mollie N. Thibodeau, Thomas

   Thibodeau, Anthony J. Thynne, Dawn Washkewicz, Pam Washkewicz, Steven Waterman, Nancy

   Weaver, Kurt Wellner, Renate Wilson, Dawn Winslow, Joyce Yeargan and Charles Yeargan.
